Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 10-14 and 21-24 are pending in the application. Claims 1, 2, 3, 10-14, 21 and 24 are rejected. Claims 22 and 23 are objected to. 


Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is rejected since it depends from claim 5, which has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10-14, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,801,232 by Suen et al. in view of Chinese Patent Document No. CN 102863404 A by He et al and in further view of Chinese Patent Document No. CN 107935606 A by Wan et al. 
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Suen et al. generally teach the preparation of diglycidyl esters as follows in column 1:

    PNG
    media_image1.png
    292
    609
    media_image1.png
    Greyscale

The discussion that follows in column 1 teaches reaction of dipotassium phthalate with epichlorohydrin along with an ammonium salt as a catalyst. Furthermore, the prior art teaches that itaconic acid is an example of an acid useful in generating diglycidyl esters in column 2, lines 12 and 13.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art generally teaches the preparation of diglycidyl esters including the diglycidyl ester of itaconic acid; however, the conditions are not the same as instantly claimed. Additional limitations are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	He et al. teach a method of preparing glycidyl (meth)acrylate (paragraph [0002] of the machine translation). He et al. teach a method where a sodium salt of an acid is reacted with epichlorohydrin in the presence of a quaternary ammonium salt (see for instance, paragraph [0038] of the machine translation. This is the same approach as taught by Suen where a dicarboxylic acid salt is reacted with epichlorohydrin with a quaternary ammonium salt. He et al., however, teach the following benefit of their process (paragraph [0010] of the machine translation):
The object of the present invention is to provide a microwave rapid preparation method of glycidyl (meth)acrylate, the synthesis time of this method is shortened by 10 times compared with the conventional synthesis method, and the conversion rate reaches 95% in 14min, which is a kind of industrial Production methods of applied value.

A person having ordinary skill in the art in seeking to develop an optimum procedure for the preparation of the diglycidyl esters taught by Suen et al. would have been motivated to apply to the conditions of He et al. to obtain a similar benefit, i.e. where reaction time is shortened.
Regarding the conditions of He et al., the prior art teaches steps beginning in paragraph [0013] where (meth)acrylic acid is reacted with a sodium alkali solution, followed by drying (paragraph [0015]) and reaction with epichlorohydrin (paragraph [0017]). The prior art teaches a specific example beginning in paragraph [0034]. The conditions of He et al. would correspond to the instant active steps since it teaches mixing aqueous sodium hydroxide (recited in instant claim 14) with (meth)acrylic acid that would correspond to forming a first mixture by mixing the carboxylic acid with an alkaline solution. The prior art subsequently teaches mixing the product of the first reaction mixture with epichlorohydrin (as recited in claim 3) and exposing the mixture to microwave radiation. These are the active steps of instant claim 2. Regarding the limitation of instant claim 1, He et al. teach general conditions in paragraph [0017] where the mass ratio of (meth)acrylic acid sodium salt to epichlorohydrin is 1:2~8. At least in the interest of maintaining similar molar ratios, a person having ordinary skill in the art would have been motivated to double the molar amount of epichlorohydrin (since the prior art used a starting material containing one carboxylic acid and the instant claims require two). The molar ratio of the prior art is 1:2.3~9.3 where doubling the molar amount of epichlorohydrin would correspond to 1:4.6~19, which overlaps with instant claims 1, 10 (rejected as indefinite) and 13. Regarding instant claims 11 and 12, He et al. teach conditions in paragraph [0017] where the reaction temperature is 50 °C-130 °C and time of 5 min to 60 min that both overlap with the instant claims. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. While the prior art teaches drying the first mixture, the instant claims are drafted as open-ended and do not exclude additional steps.
Regarding instant claim 21, the discussion above applies to the active steps of claim 21 with the exception of “crosslinking…” in the last two lines of the claim. A person having ordinary skill in the art, however, would have been familiar with utilities of the diglycidyl ester of itaconic acid. Wen et al. teach the following method in paragraph [0037] of the machine translation:
Wherein, the epoxy-modified sodium polyacrylate S is prepared by an aqueous free radical polymerization method, and the preparation method includes the following steps: 3 parts of itaconic acid diglycidyl ester, 5 parts of allyl glycidyl ether, 0.1 Parts of sodium stearate, 0.1 part of sodium dodecylbenzenesulfonate, 3 parts of mercaptopropionic acid, and 72 parts of water were added to the reactor, fully dispersed, and then added 22 parts of sodium acrylate, and the heating system was heated to 55 ° C
Then, hydrogen peroxide is added dropwise to the reaction kettle, the dropwise addition is completed for 0.7 h, the reaction is kept for 5 hours and then cooled to room temperature, and the epoxy-modified sodium polyacrylate S is obtained by discharging.

Since Wen et al. do not teach a method of making itaconic acid diglycidyl ester, a person having ordinary skill in the art would have been motivated to apply known or obvious methods of making the starting material including the method discussed above where the overall procedure would meet the active steps of claim 21 since acrylic acid monomers are mixed with itaconic acid diglycidyl ester. Regarding instant claim 24, the method of He et al. teaches vacuum distillation; however, given the difference in molecular weight between the product obtained by He et al. and the product instantly claimed, a person having ordinary skill in the art would have been motivated to test typical purification methods in the event that distillation did not prove optimum. Suen et al. teach removal of a salt by washing with water in column 2, lines 62 and 63, followed by drying that would meet the active step of claim 24 of washing the second mixture with an antisolvent and drying the mixture.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626